I$6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            DETAILED ACTION

1.	This action is responsive to:  an RCE filed on 22 June 2022.	
2.	Claims 1-3, 5-16 and 18-20 are currently pending and Rejected. 
		
              Responses to the Argument

3.	The applicant’s arguments filed on 22 June 2022 are moot in view of new ground of rejection rendered.	

                                            Claim Rejections - 35 USC § 103
	
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-16 and 18-20 are rejected under 35 U.S.C §103 as being unpatentable over Huang et al. (US Publication No. 20160283698), hereinafter Huang and in view of Weiqiang Guo (WO Publication No. 2019076380), hereinafter Guo. 

In regard to claim 1: 
generating a plurality of signals based on sensor data received from a plurality of sensors associated with a mobile device (Huang, ¶54, 114, 35).
based on a logic combination of the plurality of signals, detecting a mobile device status indicating one of different scenarios (Huang, ¶15, 13, 71).
based on the detected mobile device status which indicates one of different scenarios and a configured policy determining a type of deletion action for deleting data on the mobile device, wherein the type of deletion action determined is different for the different scenarios (Huang, ¶28-30).
transitioning from the type of deletion action to another type of deletion action based on a time window (Huang, ¶48, 50-51).
Huang does not explicitly suggest, wherein the time window is dynamically configured based on current location of the mobile device; however, in a same field of endeavor Guo discloses this limitation (Guo, page 15, paragraph 1-4).
and performing the determined type of deletion action (Huang, ¶44).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of conditional data deletion of a theft device of Huang with the method of dynamic configuration action based on location/distance/range disclosed in Guo to prevent device loss, stated by Guo at page 8, paragraph 2.
In regard to claim 2:
wherein at least one of the plurality of signals is generated based on a proximity distance between the mobile device and a wearable device of a user of the mobile device, the proximity distance detected by pairing the mobile device and the wearable device (Huang, ¶43, 35).

In regard to claim 3:
wherein at least one of the plurality of signals is generated based on a voice keyword (Huang, ¶135).

In regard to claim 5:
wherein at least one of the plurality of signals is generated based on automatically considering safeness of an area indicated by a geographic database (Huang, ¶102, 157).
In regard to claim 6:
wherein the type of deletion action includes a full deletion (Huang, ¶30).
In regard to claim 7:
wherein the type of deletion action includes a soft deletion (Huang, ¶30).
In regard to claim 8:
wherein the soft deletion includes encrypting the data on the mobile device, wherein the data is recoverable (Huang, ¶44-45).
In regard to claim 9:
wherein the different scenarios include lost, stolen and forcibly taken (Huang, ¶71).
In regard to claim 10:
wherein the configured policy is customized per user (Huang, ¶48). 
In regard to claim 11: 
wherein the logic combination of the plurality of signals for detecting the mobile device status is configurable (Huang, ¶28).
In regard to claim 12:
wherein the sensor data based on which the plurality of signals are generated includes at least GPS location data, voice data, accelerometer data and proximity to a wearable device of a user of the mobile device (Huang, ¶95, 142, 137, 83).

In regard to claim 13:
a processor (Huang, ¶128).
and a memory device coupled with the processor (Huang, ¶128).
the processor operable to at least: generate a plurality of signals based on sensor data received from a plurality of sensors associated with a mobile device (Huang, ¶130, 54, 114, 35),
perform a logic combination of the plurality of signal (Huang, ¶130, 96).
based on the logic combination of the plurality of signals, detect a mobile device status indicating one of different scenarios (Huang, ¶15, 13, 71).
based on the detected mobile device status which indicates one of different scenarios and a configured policy, determine a type of deletion action for deleting data on the mobile device, wherein the type of deletion action determined is different for the different scenarios (Huang, ¶28-30).
and perform the determined type of deletion action (Huang, ¶40).
Wherein the processor is operable to transitioning from the type of deletion action to another type of deletion action based on a time window (Huang, ¶48, 50-51).
Huang does not explicitly suggest, wherein the time window is dynamically configured based on current location of the mobile device; however, in a same field of endeavor Guo discloses this limitation (Guo, page 15, paragraph 1-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of conditional data deletion of a theft device of Huang with the method of dynamic configuration action based on location/distance/range disclosed in Guo to prevent device loss, stated by Guo at page 8, paragraph 2.
In regard to claim 14:
wherein the plurality of sensors includes at least a GPS receiver, a microphone, a short range wireless device, and an accelerometer (Huang, ¶95, 142, 137, 83).

In regard to claim 15:
wherein the processor is operable to generate at least one of the plurality of signals based on a proximity distance between the mobile device and a wearable device of a user of the mobile device, the proximity distance detected by pairing the mobile device and the wearable device (Huang, ¶43, 35).
In regard to claim 16: 
wherein the processor is operable to generate at least one of the plurality of signals based on a voice keyword (Huang, ¶135).
In regard to claim 18:
wherein the processor is operable to generate at least one of the plurality of signals based on automatically considering safeness of an area indicated by a geographic database (Huang, ¶102, 157).
In regard to claim 19:
wherein the type of deletion action includes a soft deletion wherein the processor is operable to encrypt the data on the mobile device, wherein the data is recoverable (Huang, ¶45-45).
In regard to claim 20: 
generate a plurality of signals based on sensor data received from a plurality of sensors associated with a mobile device (Huang, ¶54, 114, 35).
based on a logic combination of the plurality of signals, detect a mobile device status indicating one of different scenarios (Huang, ¶15, 13, 71).
based on the detected mobile device status which indicates one of different scenarios and a configured policy, determine a type of deletion action for deleting data on the mobile device, wherein the type of deletion action determined is different for the different scenarios (Huang, ¶28-30).
and perform the determined type of deletion action (Huang, ¶44).
Wherein device is caused to transitioning from the type of deletion action to another type of deletion action based on a time window (Huang, ¶48, 50-51).
Huang does not explicitly suggest, wherein the time window is dynamically configured based on current location of the mobile device; however, in a same field of endeavor Guo discloses this limitation (Guo, page 15, paragraph 1-4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of conditional data deletion of a theft device of Huang with the method of dynamic configuration action based on location/distance/range disclosed in Guo to prevent device loss, stated by Guo at page 8, paragraph 2.

   Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890